Garland, J.

delivered, tlie opinion of the court.
The plaintiff and defendant were partners in a small steamboat called the Alligator, and a small tract of land at the Grand Tour. A serious misunderstanding having taken place between them, the defendant left the boat, when the plaintiff commenced this suit for a settlement of the partnership and a partition of the property, to effect which a sale was made by consent of parties. All the accounts were also by consent submitted to auditors, who after a long examination made a report, stating a certain balance as owing from defendant to plaintiff, reserving a few specific items for the decision of the court, they involving some questions which the auditors did not undertake to decide. When the report was made, it is in evidence that both parties consented to it as far as it went, and the court decided on the p&ints reserved, and materially reduced the amount found by the auditors. From this judgment the defendant appealed. In this court the plaintiff has prayed an amendment of the judgment alleging 'it is not for a sufficient amount.
The case depends entirely upon facts and calculations; we have given both an attentive examination and are unable to discover any error in the conclusions drawn from them by the auditors and court below.
The judgment of- the District Couit is therefore affirmed with costs.